Citation Nr: 0836349	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  03-28 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bladder incontinence due to multiple sclerosis.  

2.  Entitlement to a rating in excess of 30 percent for fecal 
incontinence due to multiple sclerosis.  

3.  Entitlement to a rating in excess of 20 percent for loss 
of sensation in the right upper extremity due to multiple 
sclerosis.  

4.  Entitlement to a rating in excess of 20 percent for loss 
of sensation in the left upper extremity due to multiple 
sclerosis.  

5.  Entitlement to a rating in excess of 20 percent for loss 
of sensation in the right lower extremity due to multiple 
sclerosis.  

6.  Entitlement to a rating in excess of 20 percent for loss 
of sensation in the left lower extremity due to multiple 
sclerosis.  

REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to February 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued a 30 percent 
evaluation assigned for service-connected multiple sclerosis.  

The issue of entitlement to a rating in excess of 30 percent 
for multiple sclerosis was remanded by the Board in June 2004 
and April 2006 for further development.  

In an April 2008 rating decision, the RO discontinued the 30 
percent evaluation assigned for multiple sclerosis, effective 
April 24, 2000, and granted separate evaluations for several 
manifestations of the disability, also effective April 24, 
2000.  Separate 30 percent ratings were assigned for bladder 
and fecal incontinence and separate 20 percent ratings were 
assigned for loss of sensation in the bilateral upper and 
lower extremities.  

The veteran reports that she suffers from depression due to 
the manifestations of her service-connected multiple 
sclerosis.  The RO should have the veteran clarify whether 
she seeks service connection for psychiatric disability, to 
include on a secondary basis.


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran's 
bladder incontinence requires the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day; that she has a daytime voiding 
interval of less than one hour; or that she awakens to void 
five or more times per night.  

2.  There is no medical evidence showing that the veteran's 
fecal incontinence results in extensive leakage and fairly 
frequent involuntary bowel movements.  

3.  There is no medical evidence showing that the veteran's 
loss of sensation in the right and left upper extremities 
results in moderate incomplete paralysis of all minor 
radicular groups or moderate incomplete paralysis of all 
major radicular groups.  

4.  There is no medical evidence showing that the veteran's 
loss of sensation in the right and left lower extremities 
results in moderately severe incomplete paralysis of the 
sciatic nerves.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected bladder incontinence due to multiple 
sclerosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.115a, Diagnostic Code (DC) 7542 (2007).  

2.  The criteria for a rating in excess of 30 percent for 
service-connected fecal incontinence due to multiple 
sclerosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, DC 7332 (2007).  

3.  The criteria for a rating in excess of 20 percent for 
service-connected loss of sensation of the right upper 
extremity due to multiple sclerosis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8513 
(2007).  

4.  The criteria for a rating in excess of 20 percent for 
service-connected loss of sensation of the left upper 
extremity due to multiple sclerosis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8513 
(2007).  

5.  The criteria for a rating in excess of 20 percent for 
service-connected loss of sensation of the right lower 
extremity due to multiple sclerosis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8520 
(2007).  

6.  The criteria for a rating in excess of 20 percent for 
service-connected loss of sensation of the left lower 
extremity due to multiple sclerosis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DC 8520 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  The evidence in this 
case, however, does not support the assignment of staged 
ratings.  

Service connection for multiple sclerosis was granted 
pursuant to 38 C.F.R. § 4.124a, DC 8018 with a 30 percent 
evaluation assigned effective October 16, 1997.  See March 
1999 rating decision.  The Board notes that a 30 percent 
evaluation is the minimum rating provided under this 
diagnostic criteria.  In regard to what constitutes a 
"compensable degree," multiple sclerosis is rated in 
proportion to the impairment of motor, sensory and mental 
function; especially considered are psychotic manifestations, 
complete or partial loss of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, etc., referring to the 
appropriate bodily system of the rating schedule.  38 C.F.R. 
§ 4.124a (2007).  

The veteran filed a claim for increased rating that was 
received in April 2000; the RO continued the 30 percent 
evaluation in an April 2001 rating decision, which the 
veteran appealed.  The RO subsequently discontinued the 30 
percent evaluation assigned for multiple sclerosis, effective 
April 24, 2000, and granted separate evaluations for several 
manifestations of the disability, also effective April 24, 
2000.  More specifically, service connection for bladder 
incontinence and fecal incontinence was established pursuant 
to 38 C.F.R. § 4.115a, DC 7542 and 38 C.F.R. § 4.114, DC 
7332, respectively, each with a 30 percent evaluation.  
Service connection for loss of sensation in the right and 
left upper extremities was established with separate 20 
percent ratings pursuant to 38 C.F.R. § 4.124a, DC 8513; and 
service connection for loss of sensation in the right and 
left lower extremities was established with separate 20 
percent ratings under DC 8520.  See April 2008 rating 
decision.  

DC 7542 provides the rating criteria for neurogenic bladder 
and provides that this disorder should be rated as voiding 
dysfunction.  Voiding dysfunction may be rated as urine 
leakage, frequency, or obstructed voiding.  Ratings in excess 
of 30 percent are provided under these criteria for voiding 
dysfunction requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than four 
times per day (40 percent) or for continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times a day (60 percent).  Only one rating in 
excess of 30 percent is provided under the criteria for 
urinary frequency, namely a 40 percent evaluation for daytime 
voiding interval less than one hour, or: awakening to void 
five or more times per night.  There are no ratings in excess 
of 30 percent under the criteria for obstructed voiding.  38 
C.F.R. § 4.115a (2007).  The Board notes that in granting the 
30 percent evaluation for bladder incontinence, the RO 
implemented the criteria for obstructed voiding.  See April 
2008 rating decision.  

DC 7332 provides the rating criteria for impairment of 
sphincter control of the rectum and anus.  Ratings in excess 
of 30 percent are provided under these diagnostic criteria 
for extensive leakage and fairly frequent involuntary bowel 
movements (60 percent) and complete loss of sphincter control 
(100 percent).  

The rating criteria for paralysis of all radicular groups is 
found at 38 C.F.R. § 4.124a, DC 8513, which provides several 
ratings in excess of 20 percent.  A 30 percent evaluation is 
available for moderate incomplete paralysis of all minor 
radicular groups; an evaluation of 40 percent is available 
for moderate incomplete paralysis of all major radicular 
groups; a 60 percent evaluation is available for severe 
incomplete paralysis of all minor radicular groups; an 
evaluation of 70 percent is available for severe incomplete 
paralysis of all major radicular groups; an 80 percent 
evaluation is available for complete paralysis of all minor 
radicular groups; and the maximum evaluation of 90 percent is 
available for complete paralysis of all major radicular 
groups.  

The rating criteria for paralysis of the sciatic nerve is 
found at 38 C.F.R. § 4.124a, DC 8520.  Ratings in excess of 
20 percent are provided for incomplete paralysis described as 
moderately severe (40 percent) and severe with marked 
muscular atrophy (60 percent).  An 80 percent rating requires 
complete paralysis.  When there is complete paralysis, the 
foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  

The medical evidence consists entirely of VA treatment 
records.  The Board notes that private treatment records have 
been associated with the claims folder, but these records are 
all dated prior to the April 24, 2000.  

The veteran was seen in January 2001 with complaint of 
numbness and tingling of extremities.  Physical examination 
revealed that vibration was decreased on the left lower 
extremity, fine motor was minimally impaired on the left 
compared to the right, reflexes were brisk, and gait was 
normal with a brisk walk.  In December 2001, she presented 
initially with left hemisensory loss and weakness of the left 
leg.  The veteran also noted a long history of Lhermitte's 
sign with many symptoms but only two discrete episodes, the 
second one in early 2000 with sensory loss of both legs.  The 
veteran indicated that her gait was affected by weakness of 
the left leg.  She also reported problems with spastic 
bladder, numbness and tingling, mostly of the left lower 
extremity, and weakness of the left lower extremity without 
change.  Motor examination revealed no drift and trace left 
lower extremity weakness in the hamstring 5-/5 and 5-/5 in 
the left hip flexor.  Sensory examination revealed patch 
decrease in the left hand and foot, mild decrease in 
vibratory sensation in the right toe, and mild/moderate 
decrease in vibratory sensation in the left toe.  The veteran 
was also noted to have a mild decrease in five finger 
movement (FFM) of the left and reflexes were brisk, with two 
beat clonus on the right ankle joint and right toe sensation 
level (sl) down, left equivocal.  Her gait was normal with 
brisk walk, positive tandem and negative Romberg.  See 
neurology general notes.  

In May 2002, the veteran was seen with complain of urinary 
retention and being unable to entirely empty her bladder.  
She also reported difficulty starting stream and would void a 
small amount, but then have to void again half an hour later.  
See ambulatory care note.  In August 2002, the veteran 
complained of urgency, hesitance and frequency.  She was 
diagnosed with detrusor hyperreflexia with external sphincter 
dyssynergia.  See SCI/D consult note.  In December 2002 she 
reported more spasms in her legs.  See id.  

In January 2003, the veteran reported bilateral leg tremors 
before Christmas that lasted about one day.  She denied 
experiencing them since then.  See nursing note.  The veteran 
presented to the multiple sclerosis clinic for evaluation for 
initial visit in March 2003.  In pertinent part she reported 
twitching in her lower extremity muscles and loss of strength 
from "head to toe" with no specific notation for upper or 
lower extremities or left or right side.  She denied any 
urinary symptoms such as incontinence or urinary tract 
infections in the past year.  The veteran reported daily 
bowel movements and denied any constipation.  She also 
indicated she had unusual episodes of bilateral tremor 
possibly associated with confusion.  Neurological examination 
revealed no pronator drift, upper and lower extremities were 
5/5, gait was within normal limits, arm swing was intact and 
not broad-based, plantar stimulation was bilaterally 
equivocal, reflexes were hyperreflexic throughout, 
proprioception and vibration were intact, and Romberg test 
was negative.  Sensory was not tested due to limited 
examination time.  The examiner noted that there was not a 
consistent history with more tangible neurological deficits 
and that the veteran's condition was quite good overall with 
limited signs of deficit, if any.  See SCI/D general note.  

In June 2003, the veteran reported problems with her bladder, 
to include urinary retention.  She also reported left lower 
extremity weakness, bilateral upper extremity numbness, and 
occasional muscle spasm of her arms and legs.  Neurological 
examination revealed no motor drift, trace left lower 
extremity weakness in the hamstrings 5-/5 and left hip flexor 
5-/5, slight decrease in FFM on the left, decreased pinprick 
(PP) in the left foot, absent vibration throughout all 
extremities, brisk reflexes, two beat clonus in the bilateral 
ankle joints, right toe sensation level down (left 
equivocal), gait was fair with pivotal turn, tandem was 
positive, and Romberg was negative.  See neurology general 
note.  

The veteran was seen in October 2004 with report of urinary 
urgency and frequency, as well as bowel urgency with 
occasional incontinence.  There were no problems ambulating, 
although the veteran did report occasional loss of balance.  
She also reported a chronic lack of feeling/numbness in the 
left extremity but denied any falls.  Motor examination 
showed no drift or tremor, normal FFM and 5/5 strength times 
four.  Reflexes were brisk with crossed adductors knees and 
gait was normal with positive tandem and negative Romberg.  
See neurology consult note.  

In April 2007, the veteran was seen in the urology department 
of the Ashville VA Medical Center (VAMC) as a consult, but 
was seen instead as a new patient.  It was noted that the 
veteran had multiple sclerosis with urological symptoms, to 
include urgency, poor flow, incontinence and pain with 
"holding it really bad."  She also reported problems with 
her bowl function.  The veteran was diagnosed with neurogenic 
bladder and urinary retention.  

The medical evidence of record also consists of several 
pertinent VA compensation and pension (C&P) examinations.  

The veteran underwent a VA mental disorders examination in 
February 2001, at which time she reported she was unable to 
feel her feet and, at times, was not able to feel her 
fingers.  During a February 2001 VA brain and spinal cord 
examination, the veteran reported persistent tremor of the 
legs; urinary urgency; numbness of both legs and feet, the 
right being somewhat periodic; tingling of the entire body, 
to include the extremities; and numbness of the palms of her 
hands.  Examination revealed normal gait, a definite 
decreased sensation in the palmar aspect of both hands and 
the entire circumference of both legs, and normal reflexes.  
There was no evidence of motor deficit or visceral 
manifestations.  

The veteran had a miscellaneous neurological disorders VA 
examination in July 2003, at which time she reported 
persistent numbness in her hands and left lower extremity.  
She denied any localized weakness and described persistent 
splotchy numbness throughout her body.  The veteran reported 
dysesthesias in her left lower extremity, which had been 
stable with numbness.  She also complained of incomplete 
voiding that had been occurring more frequently of late and 
bowel urgency.  The veteran denied any frank incontinent 
episodes.  She also described intermittent jerking and 
discoordination problems and tremor-like episodes.  

On examination, vibratory testing was intact and motor 
examination demonstrated 5/5 upper and lower extremity 
strength in all major muscle groups, including deltoids, 
biceps, triceps, brachioradialis, grip (including hand 
musculature iliopsoas), quadriceps, hamstrings, tibialis 
anterior, gastrocnemius muscles and extensor hallucis longus.  
There was no pronator drift and sensation was with diffuse 
numbness to light touch, pinprick and proprioception 
throughout her body in a splotchy, not radicular, pattern.  
Deep tendon reflexes demonstrated 2+ bilateral biceps, 
triceps, brachioradialis, patellar and Achilles reflexes.  
Babinski, Hoffman and clonus were negative.  The veteran's 
cerebellum demonstrated intact finger-nose-finger and heel-
shin testing, there was no dyssymetry or dysdiadochokinesis, 
and gait was normal.  The veteran was diagnosed with multiple 
sclerosis.  

An addendum to the examination was provided in November 2004 
to answer some questions posed by the RO.  The examiner first 
indicated that the claims folder had been reviewed in detail.  
The examiner also reported that it was impossible to identify 
the radicular nerve groups involved in the diagnosis of 
multiple sclerosis since it is a disease of the central 
nervous system and not the peripheral nervous system.  The 
examiner further reported that it would not be surprising if 
the veteran had elevated post-void residual and neurogenic 
bladder secondary to her multiple sclerosis; however, without 
the appropriate tests and urological workup, it was 
impossible to make a complete determination.  

A VA general medical and neurological examination was 
conducted in February 2008.  The veteran reported that she 
was experiencing fecal and bladder incontinence, and 
indicated that her fiancée had to straight catheterize her as 
she had loss of sensation in her fingers.  She also reported 
loss of sensation in the lower extremities and indicated that 
she frequently tripped.  The veteran was noted to be a high 
risk for falls and injury.  It was also noted that because of 
neuropathy, the veteran was no longer able to safely drive a 
car.  

Motor examination revealed that strength was not normal.  
Though the veteran had good upper extremity strength, 
strength was decreased in both lower extremities.  Muscle 
tone and bulk, however, were normal.  Sensory examination 
revealed that light touch was abnormal and decreased in both 
lower extremities; pinprick was abnormal and decreased in 
both hands and lower extremities; vibratory and position 
sense were normal; and both feet were noted to insensate with 
monofilament testing.  Fundoscopic, mental status, and 
cerebellar examinations were normal; all cranial nerves were 
intact; reflexes were normal; there was no evidence of 
chorea; and there were no carotid bruits present.  

The veteran was diagnosed with multiple sclerosis.  Problems 
associated with the diagnosis were noted to include urinary 
and fecal incontinence.  The examiner reported moderate 
effects on some usual daily activities (chores, shopping, 
exercise, recreation, traveling, and toileting) and also 
indicated that the disability prevented the veteran from 
engaging in sports.  The examiner also indicated that the 
veteran was becoming more fearful of leaving the home because 
of fecal accidents, that she was ambulatory with decreased 
sensation in both lower extremities and tripped often, that 
both feet were insensate, which puts her at high risk for 
falls and injury, and that this progressive and debilitating 
disease has had a severe impact on her quality of life.  

The evidence of record does not support the assignment of 
increased ratings for any of the disabilities associated with 
the veteran's multiple sclerosis.  As an initial matter, 
there is no evidence that the veteran's bladder incontinence 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day; 
that she has a daytime voiding interval of less than one 
hour; or that she awakens to void five or more times per 
night.  See VA treatment records; VA C&P examination reports.  
As such, a rating in excess of 30 percent is not warranted 
under 38 C.F.R. § 4.115a.  Secondly, there is no evidence 
that the veteran's fecal incontinence results in extensive 
leakage and fairly frequent involuntary bowel movements, such 
that a rating in excess of 30 percent is warranted under DC 
7332.  See id.  

As for the neurologic manifestations associated with the 
veteran's multiple sclerosis, there is no evidence showing 
that the veteran's loss of sensation in the bilateral upper 
extremities results in moderate incomplete paralysis of all 
minor radicular groups or moderate incomplete paralysis of 
all major radicular groups.  See id.  As such, a rating in 
excess of 20 percent for service-connected loss of sensation 
in the right and left upper extremities is not warranted 
pursuant to DC 8513.  Lastly, the evidence does not support 
the assignment of a rating in excess of 20 percent under DC 
8520 for the veteran's service-connected loss of sensation of 
the right and left lower extremities in the absence of 
moderately severe incomplete paralysis of the sciatic nerves.  
See id.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

II.	Extraschedular consideration

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's 
disabilities has been raised by the RO.  See e.g., September 
2003 statement of the case (SOC).  In exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

The schedular evaluations assigned for the disabilities 
associated with the veteran's multiple sclerosis are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for each of these disabilities where 
specific objective criteria are met.  The veteran, however, 
does not meet the schedular criteria for higher disability 
ratings.  It does not appear that the veteran has an 
"exceptional or unusual" disability.  She has not required 
any periods of hospitalization or any extensive outpatient 
treatment for these conditions.  The Board acknowledges that 
the veteran is unemployed and that a VA examiner has found 
that her multiple sclerosis has had a severe impact on her 
quality of life because, in pertinent part, she is unable to 
work.  See February 2008 VA C&P examination report.  There is 
no evidence in the claims file, however, to suggest marked 
interference with employment as a result of her service-
connected disabilities that is in any way unusual or 
exceptional such that the schedular criteria do not address 
it.  

Based on the foregoing, the Board concludes that referral of 
the veteran's claims for extraschedular consideration is not 
warranted in this case.  In the absence of any evidence that 
reflects that these disabilities are exceptional or unusual 
such that the regular schedular criteria are inadequate to 
rate them, referral for consideration of an extraschedular 
rating is not in order.

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
April 2001 rating decision that is the subject of this 
appeal.  Her original claim for increased rating, however, 
was filed before the current section 5103(a) notice 
requirement became effective in November 2000.  Moreover, the 
claim was remanded in June 2004 and April 2008 in order to 
effect compliance with the duties to notify and assist.  

The veteran was given Section 5103(a) notice in a September 
2003 SOC, which provided her with the pertinent rating 
criteria for multiple sclerosis, and, therefore, provided 
information regarding the evidence necessary to establish a 
claim for increased rating.  The September 2003 SOC also 
advised the veteran of her and VA's respective duties in 
obtaining evidence.  In May 2006, the veteran was notified 
that disabilities are rated on the basis of diagnostic codes 
and was told of the need to present evidence to meet the 
rating criteria and to establish an effective date of an 
award.  See letter.  An April 2008 supplemental SOC (SSOC) 
provided the rating criteria used to evaluate the symptoms 
associated with the veteran's multiple sclerosis.  In light 
of the foregoing, the Board finds that a reasonable person 
could be expected to understand from the notice provided what 
was needed to substantiate the claims for increased rating.  
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  

The Board also finds that any pre-adjudicatory § 5103(a) 
notice error is non-prejudicial in light of the post-
adjudicatory notice and opportunity provided to develop the 
case during the extensive appellate proceedings.  See 
Vazquez-Flores, 22 Vet. App. at 47-49.  No additional 
evidence was received after the April 2008 SSOC and the case 
was thereafter transferred to the Board.  Accordingly, the 
duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's VA and private treatment records have been 
obtained, as were records associated with her claim for 
benefits from the Social Security Administration.  The 
veteran was also afforded several appropriate VA examinations 
in connection with her claim.  The record does not suggest 
the existence of additional, pertinent evidence that has not 
been obtained.

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

A rating in excess of 30 percent for bladder incontinence due 
to multiple sclerosis is denied.  

A rating in excess of 30 percent for fecal incontinence due 
to multiple sclerosis is denied.  

A rating in excess of 20 percent for loss of sensation in the 
right upper extremity due to multiple sclerosis is denied.  

A rating in excess of 20 percent for loss of sensation in the 
left upper extremity due to multiple sclerosis is denied.  

A rating in excess of 20 percent for loss of sensation in the 
right lower extremity due to multiple sclerosis is denied.  

A rating in excess of 20 percent for loss of sensation in the 
left lower extremity due to multiple sclerosis is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


